OPINION OF THE COURT

Per Curiam.

Respondent, who was admitted to practice on December 8, 1959, by the Appellate Division, Second Department, was convicted, by plea of guilty on January 23, 1978, on two counts of devising and intending to devise "a scheme and artifice to defraud in violation of Title 18, USC Secs. 1341 and 2” (mail fraud). On one count he was sentenced to four months’ imprisonment, and on the other, the imposition of *53sentence was suspended and he was placed on unsupervised probation for a period of five years.
Petitioner now moved to strike respondent’s name from the roll of attorneys. Respondent cross-moves for a change of venue, contending that he resided in Kings County during the entire period here involved; that he was admitted by the Second Department; and that the crimes of which he was convicted were "committed” in Kings County. However, it is undisputed that during all of this period he practiced law or was engaged in public employment in this department. Accordingly, the cross motion must be denied.
The crimes of which respondent was convicted are felonies under Federal law (US Code, tit 18, § 1). By consequence, under subdivision 4 of section 90 of the Judiciary Law, he automatically ceased to be an attorney at the moment that the judgment of conviction was entered (Matter of Thies, 45 NY2d 865, remittitur amd 45 NY2d 924; Matter of Chu, 42 NY2d 490).
Accordingly, respondent’s name should be stricken from the roll of attorneys of the State of New York.
Birns, J. P., Sandler, Bloom, Lupiano and Silverman, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York. Cross motion seeking a change of venue to the Second Judicial Department denied.